Citation Nr: 1712914	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was previously before the Board in September 2013 and September 2014, where it determined that the issue of entitlement to a TDIU was raised by the record; then, the Board remanded the claim for further development.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (stating that a claim of entitlement to a TDIU is "part and parcel" of any claim for an increased rating).

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's service-connected right knee disability does not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to right knee disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 4.16 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2006.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in September 2009, as well as a supplemental statement of the case in May 2012, June 2014, and March 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), VA medical records, and the Veteran's contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was provided with VA examinations in December 2006, April 2009, April 2012, December 2013, and November 2015.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that there was substantial compliance with the Board's September 2014 remand instructions.  Specifically, the RO first obtained the Veteran's vocational rehabilitation folder and associated the records with his claims file.  Next, as directed, the Veteran underwent a VA examination in November 2015 to address the functional limitations associated with, and expected effect on, the Veteran's employment due to his right knee disability.  Finally, the matter was readjudicated in a March 2016 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).
Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

The Veteran is service-connected for status post right anterior cruciate ligament repair and mild degenerative joint disease with an assigned disability rating of 10 percent, effective September 1, 1992.  From November 7, 2008 to January 1, 2009, the Veteran was assigned a temporary convalescent rating of 100 percent based on right knee surgery.  From February 26, 2009, the Veteran is in receipt of a separate 10 percent rating for right knee instability.  Accordingly, the Veteran does not meet the schedular criteria for entitlement to a TDIU.  38 C.F.R. § 4.16 (a).  

Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16 (b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).

In this case, the Board finds that referral for extraschedular consideration is not warranted as the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected right knee disability.

In a March 2007 VA medical record, the Veteran reported pain and swelling that intensifies after he spends the day on his feet at work.  He noted that he currently works up to 18 hour days doing manual labor.

In his August 2008 Notice of Disagreement, the Veteran indicated that the daily pain stemming from his right knee disability has limited his walking, kneeling, and his job duties.

In a November 2008 VA medical record, VA medical personnel indicated that the Veteran called in to discuss recovery time from his surgery and to request an excused absence for work.

In a March 2009 VA medical record, the Veteran reported that he has been unable to work as a painter because of his inability to climb ladders due to pain and weakness in his right knee.

During his April 2009 VA examination, the Veteran reported that he was not currently painting due to his knee.  He further stated that the effect of his right knee disability on his daily activity requires him to avoid impact activities.

In September 2009, the Veteran started his VA Vocational Rehabilitation (Voc Rehab) Plan with a program goal of completing an associate degree in electronic equipment service technician from Bates Technical College.

In September 2011, the Veteran started his VA Voc Rehab Employment Plan with a program goal of acquiring and maintaining employment as an electrical technician.

During his April 2012 VA examination, the examiner indicated that the Veteran's right knee disability impacted his ability to work due to trouble with prolonged sitting, standing, kneeling, and climbing stairs.

During his December 2013 VA examination, the Veteran reported that he is currently working as an electronic technician full time and has missed about 3-4 days over the previous 18 months due to his right knee disability.  He also indicated that his current work allows him to sit as needed. 

During his November 2015 VA examination, Veteran indicated that he was currently working full-time as a painter aerospace contractor for Boeing.  In documenting his work history, the Veteran indicated that he was a sandblaster/painter for 10-15 years, went back to school from 2009 to 2012, worked as an electronic technician with Panasonic for two years, and, after Panasonic moved out of the area, he began working as a painter for Boeing.  

The examiner opined that the Veteran is able to work as a painter, because he is currently employed full-time as a painter without special accommodations to perform the duties of his job.  The examiner further opined that it is less likely as not that the Veteran's service-connected condition(s), right knee osteoarthritis, currently renders him unable to secure and maintain substantially gainful employment in his chosen and trained field.

Based on the foregoing evidence of record, as previously mentioned, the Board finds that referral for extraschedular consideration is not warranted as the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected right knee disability.  Since October 2006, when the Veteran originally filed his claim of entitlement to an increased rating for his right knee disability, the record shows that the Veteran has been employed full-time and the various medical opinions of record do not indicate that the Veteran's right knee disability precludes him from securing or following a substantially gainful occupation.

The Board acknowledges that, following right knee surgery, the record shows a period of unemployment while the Veteran participated in VA's voc rehab program.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to warrant entitlement to a TDIU.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Although the Veteran was unable to work as a painter during his period of unemployment, there is no evidence of record that indicates he was unable to perform both physical and sedentary types of employment and, thus, was unemployable during that period.

Accordingly, the benefit of the doubt doctrine is not for application, and referral for extraschedular consideration is not required.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to a service-connected right knee disability is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


